In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                           No. 14-707V
                                     Filed: January 29, 2016

* * * * * * * * * * * * * * * *                           UNPUBLISHED
AMY L. SCHIPPORIET, natural mother and *
guardian of M.R.R., a minor,                  *
                                              *           Special Master Hamilton-Fieldman
               Petitioner,                    *
                                              *           Joint Stipulation on Damages;
v.                                            *           Human Papillomavirus (“HPV”)
                                              *           Vaccines; Hepatitis A Vaccines;
SECRETARY OF HEALTH                           *           Immune Thrombocytopenic
AND HUMAN SERVICES,                           *           Purpura (“ITP”).
                                              *
               Respondent.                    *
* * * * * * * * * * * * * * * *
Carol L. Gallagher, Carol L. Gallagher, Esquire, LLC, Linwood, NJ, for Petitioner.
Debra A. Begley, United States Department of Justice, Washington, D.C., for Respondent.

                                           DECISION1

       On August 5, 2014, Amy L. Schipporiet2 (“Petitioner”) filed a petition pursuant to the
National Vaccine Injury Compensation Program, on behalf of her minor child M.R.R.3 42
U.S.C. §§ 300aa-1 to -34 (2006). Petitioner filed an amended Petition on June 23, 2015, alleging
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this decision on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2012)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
 Petitioner originally filed the Petition under a different last name, Amy L. Rawson. See
Petition, at 1. The undersigned subsequently granted Petitioner’s Motion to Amend the Case
Caption to reflect Petitioner’s new last name. Orders, ECF Nos. 52, 57.
3
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                  1
“causation in fact [for] injury (ies) sustained following the HPV [“Human Papillomavirus”] /
Gardasil #1 and Hepatitis A #1 vaccines administered on August 15, 2011, and for aggravation
of injuries sustained following the July 26, 2012 administration of HPV/Gardasil #2, Hepatitis A
#2, Tdap4, and MCV4 vaccines resulting in Immune Thrombocytopenic Purpura (“ITP”)5.”
Amended Petition, ECF No. 42, at 1.6

       On January 26, 2016, the parties filed a stipulation in which they state that a decision
should be entered awarding compensation. Stipulation, ECF No. 58. Respondent denies that the
HPV, Hepatitis A, or Tdap vaccines caused, and/or significantly aggravated, Petitioner’s
condition or any other injury. However, the parties agree to the joint stipulation, attached hereto
as Appendix A. The undersigned finds the stipulation reasonable and adopts it as the decision of
the Court in awarding damages, on the terms set forth therein.

       The parties stipulate that Petitioner shall receive the following compensation:

       A lump sum of $110,000.00 in the form of a check payable to Petitioner as
       guardian/conservator of M.R.R.’s estate. This amount represents compensation for
       all damages that would be available under 42 U.S.C. § 300aa-15(a).

       Stipulation ¶ 8.

        The undersigned approves the requested amount for Petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.




4
  Although Petitioner listed Tdap as vaccine that significantly aggravated a prior condition, the
parties ultimately agreed that the “Tdap vaccine [did not] play[] any role in causing or
significantly aggravating M.R.R.’s alleged injury.” Stipulation, ECF No. 58, at n.1. However,
the Stipulation includes that “Respondent denies that M.R.R.’s ITP, or any other condition, was
caused-in-fact and/or significantly aggravated by her HPV and/or Hepatitis A vaccines . . .
and/or her Tdap vaccine administered on July 26, 2012.” Stipulation, at 2.
5
  Immune Thrombocytopenic Purpura and Idiopathic Thrombocytopenia Purpura, both referred
to as ITP, are noted to be used interchangeably. See Stipulation, at 2, n. 2.
6
 Petitioner initially alleged that Human Papillomavirus (“HPV”), more specifically Gardasil,
vaccinations and Hepatitis A vaccinations administered on August 15, 2011 and July 26, 2012
caused M.R.R. to develop “Immune Thrombocytopenic Purpura” (“ITP”). Petition (“Pet.”), ECF
No. 1, at 1-2. Petitioner ultimately amended her Petition to reflect the vaccines and injuries
noted above. See Amended Pet. at 1.


                                                 2
         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.7

       IT IS SO ORDERED.

                                             s/ Lisa Hamilton-Fieldman
                                             Lisa Hamilton-Fieldman
                                             Special Master




7
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                 3